Citation Nr: 0910307	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of death.

2.  Legal entitlement to aid and attendance or housebound 
benefits. 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The appellant's spouse is alleged to have served in the New 
Philippine Scout from May 1946 to March 1949.  The appellant 
is claiming benefits as the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
death was denied in an August 2003 decision.  She did not 
appeal.  

2.  The evidence received since the August 2003 decision is 
cumulative or redundant of evidence previously of record and 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for cause of 
death.

3.  The appellant's spouse is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service for purposes of nonservice 
connected death pension benefits.

4.  The appellant is not in receipt of Dependency and 
Indemnity Compensation (DIC) benefits.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for service connection for cause of death has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  The requirements for VA non-service connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 
107, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.40, 
3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in January 2007.  The letter provided notice with 
respect to the evidence necessary to reopen a claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Available service records and pertinent post service medical 
records have been obtained.  The appellant has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria and Analysis

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of death

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant's spouse died in July 1999.  The immediate 
cause of death was listed as cerebrovascular accident and 
hypertension.  At the time of death, the appellant's spouse 
was not service connected for any disability.  In an August 
2003 decision, the appellant was denied service connection 
for cause of death.  The RO determined that there was no 
relationship between her husband's service and his death.  
The appellant did not appeal.  

At the time of the last final denial, the record contained 
personnel records and records from the Olanio General 
Hospital including an August 1997 note from the medical 
director.  The note maintained that the appellant's spouse 
had been a patient since June 1996 and that he had senile 
dementia, hypertensive cardiovascular disease, ischemic 
cardiomyopathy, diabetes mellitus, peripheral neuropathy and 
bleeding peptic ulcer disease.  The medical director also 
submitted a June 2003 statement certifying that the 
appellant's spouse was admitted in July 1998 because of Black 
Tarry Stool and vomiting of coffee ground materials 
associated with chest pain.  Diagnoses of bleeding peptic 
ulcer disease, ischemic heart disease and diabetes mellitus 
type II were noted.  

Also of record at the time of the last final denial was an 
undated statement from Dr. R which maintained the appellant's 
spouse had been under her care since March 1991 because of 
s/p CVA with thrombosis of the left middle cerebral artery 
with right hemiparesis secondary to hypertensive 
cardiovascular disease, diabetes mellitus type II.; a March 
1991 statement from Dr. C maintaining that the appellant's 
spouse suffered a stroke (CVA) in June 1990 and that as a 
result he suffered from paralysis of the right side of the 
body; a July 1997 medical certificate from the National 
Kidney and Transplant Institute which noted that the 
appellant's spouse was confined and treated there in July 
1996 and that he was diagnosed with benign prostatic 
hypertrophy and non-insulin dependent diabetes mellitus; a 
December 1997 statement from Dr. C maintaining that he 
attended the appellant's spouse on three occasions when the 
Veteran suffered acute hypoglycemia iatrogenic in nature; and 
a December 1997 statement from Dr. R certifying that the 
appellant's spouse was seen on several occasions since 
September 1995 and that he was diagnosed with CHF second 
degree arrhythmia and COPD.  Also of record was a November 
1999 medical certificate from Dr. V which showed that the 
appellant's spouse was admitted to the hospital in July 1999 
for cerebral infarction and pneumonia; a June 2003 medical 
certificate from Dr. Y showing that the appellant's spouse 
was treated in December 1998 for bleeding PU, COPD AF; a 
certificate of marriage; and the July 1999 death certificate 
citing the immediate cause of death as cerebre vascular 
accident and antecedent cause malignum hypertension.  

Since the last final denial, the appellant has submitted 
medical records that were already of record, the Veteran's 
death certificate and a March 1999 medical record from the 
Philippine Heart Center. 

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for service connection for cause of death has not been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that there was no evidence 
showing that the veteran's death was related to service.  The 
evidence received since the last final denial consists of 
duplicates of what is already of record, personnel records 
and a March 1999 medical record from the Philippine Heart 
Center.  

Although the appellant has re-submitted evidence showing that 
the her husband had cardiovascular problems, this fact had 
already been established.  Therefore, such evidence is 
cumulative.  The medical record from the Philippine Heart 
Center is not considered new and material evidence because it 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection.  Rather, it 
only confirmed the Veteran's prior diagnoses.  

The appellant's claim was denied in August 2003 because there 
was no showing of a relationship between her husband's 
service and his death.  She has not submitted any evidence 
which shows otherwise.  Because the evidence submitted since 
the last final decision is cumulative and/or does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection, the appellant has not submitted new 
and material evidence.  Thus, the Board concludes that new 
and material evidence has not been presented to reopen the 
claim of entitlement to service connection for cause of 
death.

Legal entitlement to aid and attendance or housebound 
benefits 

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized  
Guerrilla service, is recognized service for certain VA  
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§  
3.40, 3.41.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct. 38 U.S.C.A. 
§§ 1502, 1521 (West 2002).  In addition, the Secretary will 
pay pension for non-service-connected disability or death to 
the surviving spouse of a veteran of a period of war who met 
the service requirements prescribed in Section 1521(j) of 
Title 38, U.S. Code, or who at the time of death was 
receiving, or was entitled to receive, compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1541 (West 2002).  Persons with service in the 
Philippine Commonwealth Army, U.S. Armed Forces, Far East, 
including the recognized guerrillas, or service with the 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
or death pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active  
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The appellant seeks entitlement to aid and attendance or 
housebound benefits.  A review of her spouse's WD AGO Form 53 
shows that he served with the H Company 57th Infantry from 
May 9, 1946 to March 23, 1949.  In her claim for benefits, 
the appellant maintained that her spouse served from May 9, 
1946 to March 23, 1949.  The record shows that in September 
1997, the appellant's spouse stated that he served with the 
New Philippine Scout.  

In a January 1993 request for information, the NPRC verified 
that the appellant's spouse had 90 days or more creditable 
active service (which includes one or more days wartime 
service) exclusive of furlough time and other non-creditable 
service.  The NPRC did not confirm that the appellant's 
spouse served in the New Philippine Scout.  In April 2007, a 
formal finding on the unavailability of service records for 
the period of May 9, 1946 to March 23, 1949 was made.  

In light of the above, the Board finds that the appellant's 
spouse is not shown to have had active military, naval, or 
air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service for purposes of nonservice connected death pension 
benefits.  The Board finds that the appellant does not meet 
the basic eligibility requirements for nonservice- connected 
death pension benefits because her spouse did not have 
qualifying service.  38 U.S.C.A. § 1541.  Under governing law 
and regulations, service in the New Philippine Scout is not 
qualifying service for nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The 
WD 53 indicates that the service number was a PS (Philippine 
Scout) number.  The Board notes that in September 1997 the 
appellant's spouse stated that he served with the New 
Philippine Scout and there is nothing in the record alleging 
any other service.  The record does not show, nor has the 
appellant contended, that her spouse had any other service.  
Furthermore, the Board notes that there was a formal finding 
of unavailability of service records for the appellant's 
spouse in April 2007.  

As service in the New Philippine Scout is not qualifying 
service for nonservice-connected death pension benefits, the 
Board finds that the appellant's spouse had no qualifying 
service in the United States Armed Forces and is not a 
"veteran" for VA benefits purposes.  Therefore, the appellant 
is not eligible for aid and attendance or housebound benefits 
under the laws administered by VA.  As the law is dispositive 
in this case, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  To the extent that the appellant 
claims aid and attendance or housebound benefits for death 
compensation purposes, such claim must fail as she has not 
established entitlement to the basic DIC benefit.  




ORDER

The application to reopen the claim for service connection 
for cause of death is denied.  

Legal entitlement to aid and attendance or housebound 
benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


